Citation Nr: 0817632	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as adjustment disorder with mixed anxiety and 
depression has been submitted and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to 
September 2000.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a February 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran presented testimony at a Board Hearing chaired by 
the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The reopened claim for service connection for psychiatric 
disorder, claimed as adjustment disorder with mixed anxiety 
and depression is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
adjustment disorder with mixed anxiety and depression, 
claimed as schizophrenia.

2.  The evidence associated with the claims file subsequent 
to the May 2003 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for psychiatric disorder, 
claimed as adjustment disorder with mixed anxiety and 
depression.
CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for psychiatric 
disorder, claimed as adjustment disorder with mixed anxiety 
and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for psychiatric disorder, 
claimed as adjustment disorder with mixed anxiety and 
depression.  Although the RO granted reopening of the claim 
and adjudicated the reopened claim on the merits, the Board 
must determine on its own whether the claim should be 
reopened because this is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision of May 2003, the RO denied 
service connection for adjustment disorder with mixed anxiety 
and depression, claimed as schizophrenia, based on its 
determination that there was no medical evidence of a current 
psychiatric disability related to the veteran's military 
service.

The veteran's claim to reopen was received in December 2004.  
The evidence received since the May 2003 decision includes 
private medical records showing that the veteran has been 
diagnosed with schizophrenia.  See treatment reports from K. 
Carter, MD dated from March 2004 to January 2005.  This 
evidence is not cumulative or redundant of the evidence 
previously of record; it is also related to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran has a current psychiatric disability which is 
etiologically related to service.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for psychiatric disorder, 
claimed as adjustment disorder with mixed anxiety and 
depression, is reopened.

Because the claim has been reopened, and the reopened claim 
is remanded for additional development, as discussed below, 
there is no need to discuss at this time whether VA's duties 
to notify and to assist the claimant, found at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), have been met.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for psychiatric disorder, 
claimed as adjustment disorder with mixed anxiety and 
depression, is reopened and to this extent only, the appeal 
is granted.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the service connection claim.  
The specific bases for remand are set forth below.

The Board notes that at the June 2007 hearing, the veteran 
reported that he has been receiving Social Security 
disability benefits since 2004.  Neither the Social Security 
decision awarding benefits nor the medical records used in 
reaching that determination are of record.  The Social 
Security Administration decision and associated records could 
be pertinent to the veteran's claim and should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran's father also testified, and the service medical 
records show, that the veteran received treatment for 
psychiatric symptoms while on leave during service from CMC.  
Some records have been obtained from CMC concerning treatment 
in 2004 and early 2005, but records of treatment in 2000 and 
in 2002 - which was reported in December 2002 - have not been 
obtained.

In addition, the service medical records show that the 
veteran received outpatient behavioral health treatment at 
Fort Sam Houston in May 2000.  These records have not been 
associated with the veteran's claims folder.

The Board also notes that after the case was certified on 
appeal to the Board, the veteran submitted additional 
evidence in support of his claim.  He has not waived his 
right to have this evidence initially considered by the RO.  


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Undertake appropriate development to 
obtain from the Social Security 
Administration the records pertinent to 
the veteran's award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that claim.  
If efforts are unsuccessful in obtaining 
any such evidence, document the efforts to 
obtain the records, and request the 
veteran and his representative to provide 
a copy of the outstanding evidence to the 
extent they are able to do so.

2.  Obtain clinical records of the 
veteran's outpatient treatment beginning 
in May 2000 at the community behavioral 
health or community mental health clinic 
at Fort Sam Houston.  Efforts to obtain 
the records should continue until it is 
documented in the claims folder that 
further efforts to obtain the records 
would be futile.

3.  Obtain records of treatment at CMC in 
2000, 2002, and since early 2005.

4.  Readjudicate the veteran's reopened 
claim for service connection for 
psychiatric disorder, claimed as 
adjustment disorder with mixed anxiety and 
depression.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


